EXHIBIT 10.2

The Gap, Inc.

2 Folsom Street

San Francisco, CA 94105

Dated September 21st, 2010

CITICORP USA, INC.

388 Greenwich Street

New York, NY 10013

Attention: Marni McManus

Ladies and Gentlemen:

We refer to the 3-Year Letter of Credit Agreement dated as of May 6, 2005
between THE GAP, INC. (the “Company”) and CITICORP USA, INC. (the “Letter of
Credit Agreement”), as amended on May 18, 2007. The Company and the LC
Subsidiaries hereby elect to terminate the Letter of Credit Agreement and their
right to request Letters of Credit thereunder, effective immediately.

 

Very Truly Yours, The Gap, INC. By:   /s/ Jennifer Cho Name:   Jennifer Cho
Title:   Vice President and Treasurer

 

Acknowledged and Agreed CITICORP USA, INC. By:   /s/ Marni McManus Name:   Marni
McManus Title:   Director